DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment and argument 1/20/2022.  The Examiner’s found applicant’s argument is persuasive.
Election/Restrictions
Claims 1-4 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 5, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Prior Art
The prior art of Sato et al. (US 2015/0288223 A1) discloses power failure detection method and device and teaches (Pars. [065], [088]) a function to automatically correct and adjust a threshold based on the stored voltage value of the lighting-off state of the non-power failure and a variation width of a measured voltage.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations, 
a device for self-adjusting an electrical threshold for detecting an electric power consumption failure of an electric charge having at least one electrical switch configured to be controlled by the first binary output signal and configured to provide a reference signal of the plurality of reference signals of a value of a second term of the geometric sequence, such that the first term and the second term are of equidistant order at both ends of the geometric sequence, the second term being representative of the self-adjusted electrical threshold for detecting an electric power consumption failure of the charge, as recited in the independent claim 1;
a method for determining an electrical threshold for detecting a failure of electric power consumed by an electric charge, having the steps of allocating to the setpoint signal a first term of the geometric sequence of an interval of reference signals framing as close as possible the value of the setpoint signal; allocating to the electrical threshold for detecting a failure of electric power consumed by the electric charge a second term of the geometric sequence of reference signals such that the first term and the second term 
a device for self-adjusting an electrical threshold for detecting an electric power consumption failure of an electric charge, generating an output representing the self-adjusted threshold value based on the output generated by the framing unit indicating the interval to which the setpoint signal belongs, wherein the output represents a second term corresponding with the geometric sequence and is selected from the plurality of reference signals so that the first term and the second term are equidistant from respective ends of the geometric sequence, wherein a product of the first term and the second term represent a maximum power of the electric charge, as recited in the independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

January 27, 2022